In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00040-CV

HAWK STEEL INDUSTRIES, INC.,                 §    On Appeal from the 236th District
Appellant                                         Court
                                             §
                                                  of Tarrant County (236-302552-18)
V.                                           §
                                                  August 15, 2019
                                             §
WILLIE JAMES STAFFORD, JR., Appellee              Opinion by Chief Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Hawk Steel Industries, Inc. shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth